DETAILED ACTION
This office action is in response to the amendments filed on 1/27/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The amendments filed on 1/27/2021, responding to the office action mailed 10/29/2020, have been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, currently pending in this application are claims 1, 3, 5, 7-8, 10-18 and 20-22.
Allowable Subject Matter
Claims 1, 3, 5, 7-8, 10-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1, 3, 5, 7-8, 10-18 and 20-22 have been fully considered and are persuasive. The application is allowable for the reasons set forth below.
As noted in the amendments in regards to claim 1
The combination Oga (US 2013/0320818) in view of Hsu (US 2010/0219518) teach most aspects of the present invention. However, the combination of references fail to teach features of wherein a notch is provided, along at least one inner lead of the inner leads, in a region of the lead frame to which the inner lead is bonded, and wherein the power semiconductor device further comprises an electronic part which is disposed, adjacent to the inner lead, on the same side as the notch with respect to the inner lead, and wherein a distance between the inner lead and the notch is smaller than a distance between the inner lead and the electronic part.
As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
With respect to claims 1; features of wherein a notch is provided, along at least one inner lead of the inner leads, in a region of the lead frame to which the inner lead is bonded, and wherein the power semiconductor device further comprises an electronic part which is disposed, adjacent to the inner lead, on the same side as the notch with respect to the inner lead, and wherein a distance between the inner lead and the notch is smaller than a distance between the inner lead and the electronic part
Therefore, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814